Citation Nr: 0700516	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-37 832A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to a rating higher than 40 percent for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from April 1943 to December 
1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2002 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) - which increased the rating for the veteran's 
low back disability from 10 to 20 percent.  In a more recent 
December 2003 decision, the RO again increased the rating - 
this time from 20 to 40 percent.  He continues to appeal for 
an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-
39 (1993).

To support his claim, the veteran testified at a hearing at 
the RO in October 2006 before the undersigned Veterans Law 
Judge of the Board.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify the veteran if 
further action is required on his part.


REMAND

During his hearing, the veteran indicated he had 
received treatment for his low back from a private 
doctor, as well as from VA.  He also said he was treated 
at the VA Medical Center in Ft. Meyers, Florida, in 
addition to the one at Bay Pines.  See Transcript, p. 5.  
There are outpatient records from the Bay Pines clinic 
on file, but there are no records from the facility in 
Ft. Myers or from the private doctor to which the 
veteran referred.  So these additional records must be 
obtained before deciding his appeal.  38 U.S.C.A. 
§ 5103A(c) (West 2002 and Supp. 2006); 38 C.F.R. 
§ 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain the names and addresses of all 
medical care providers who have treated 
the veteran for his low back disability 
since April 2000.  This includes, but is 
not limited to, the records he cited 
during his recent hearing concerning his 
treatment at the VA Medical Center in 
Ft. Meyers and from a private doctor.  
With his authorization, obtain these 
records.

2.  Then readjudicate the claim in light 
of this additional evidence.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
to it before returning the case to the 
Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


